Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Electron tube comprising a focusing electrode part having a light passage portion and an electron passage portion--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an electron tube, among other features, comprising a focusing electrode part with an electrode plate disposed between a photoelectric conversion part and an electron detection part, wherein the electrode plate includes a first region, is formed on a first axial line that connects a light incident window portion and the photoelectric conversion part, provided with a light passage portion that guides light to the photoelectric conversion part by allowing the light guided from a light incident window portion to be transmitted and a second region, is formed on a second axial line that connects the photoelectric conversion part and the electron detection part, provided with an electron passage portion guides the electrons emitted from the photoelectric conversion part to the electron detection part by allowing the electrons to be transmitted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Nakamura et al 4,825,066 disclose a photomultiplier comprising an electron multiplication device with plural dynodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878